3. The death penalty, particularly the case of Troy Davis
The next item is the debate on six motions for resolutions on the death penalty, particularly the case of Troy Davis.
author. - Mr President, this House has taken a clear and strong stance as far as the death penalty is concerned. It supports its abolition and the need for an immediate moratorium on executions where the death penalty still applies.
The latter is the case in many states in the USA such as Georgia, where Troy Davis is awaiting his lawful killing to be carried out at the end of July. Apart from ideological and humanistic considerations against executing human beings, in the case of Troy Davis there appear to be additional reasons in the form of serious doubts as to the robustness and validity of the evidence which led to his conviction in the first place.
Such doubts, we believe, justify the reasoning of any individual using common sense that retrial should be granted in this case. Consequently we call on the relevant authorities in the USA to order that Troy Davis be retried and, if found guilty again, that his death sentence be commuted to life imprisonment.
Furthermore, we call once again on the US Government, and all governments in the world that still have capital punishment, to abolish the death penalty in the interests of humanity. In particular we call on the governments of those countries such as China, Iran, Pakistan and Saudi Arabia where executions are still carried out regularly, and where in many instances this is done in a most appallingly barbaric way, to stop executions.
author. - (PL) Mr President, I would not want this to be a debate on the subject of the death penalty as such. Since we cannot conceal the fact that opinions differ on this matter, it seems to me that we should be talking about the very specific case of an individual who was given the death penalty, subsequent to which seven out of nine witnesses to the charge against him withdrew their testimony. This is a very specific situation. I would not want us to veer off in an abstract fashion into a debate on whether the death penalty is completely bad or not. I do not want at the present moment to call on the US authorities to amend a law that in 1972, that is 36 years ago, brought back the death penalty. We are talking about a specific and extraordinarily controversial case. It really is worth defending Mr Davis and demonstrating that there are situations in which it is worthwhile intervening. I would caution against generalisations, and that is why I did not sign this joint resolution.
author. - Mr President, this case certainly is an urgency because, as we have been hearing, the execution is due to take place by the end of this month. So I would urge each and every one of us in this Chamber and listening to this debate to make personal representations to the American Government - and indeed the Georgia state government - to see if clemency can be applied. Then we would move towards a retrial, if that is necessary. At least we would have a living being and a retrial would be able to take place. I think it is really important that we take our personal responsibility on this as well as looking to representations by Parliament.
Certainly, in this particular case, the evidence - as we have also been hearing from many of the witnesses - has been retracted and contradicted. The American Bar Association's Georgia Death Penalty Assessment Team released a report looking at the circumstances in that particular state and felt that one of the major problems they had found was inadequate defence counsel, and a concern that defendants already on death row may not have had adequate counsel at the time of their trials. They noted that Georgia was the only state that did not provide lawyers to death row inmates for their post-conviction appeals.
So there are a number of reasons to be very concerned about this particular case, which is the one cited in the title of the resolution on the death penalty, notably the case of Troy Davis. But I would also like to raise other cases, in particular what is happening at the moment with some of those still detained in Guantánamo. One case in particular concerns a British resident, Binyamin Mohamed, who has been detained there for over six years now and is likely to face a military commission where the death penalty is all too possibly an outcome.
This Parliament, and the European Union as a whole, takes a very strong view on the death penalty. We consider that it is not something that a civilised society should be applying, and that there are all too many reasons for death penalties not to be imposed. The case of Troy Davis is, I think, an absolutely classic example of the real problems with the implementation of the death penalty.
Once again, as well as what is called for in this particular resolution, I would call on each and every one of us, as responsible individuals, also to take action in communicating our distress on this particular case.
author. - (LT) The European Parliament has adopted quite a few regulations encouraging the abolition of the death penalty and executions or at least a moratorium on executions in the countries in which the death penalty still exists.
Today we, the European Parliament, are supporting a person we have never met, Troy Davis, who is to be executed at the end of this month. Can you imagine yourself in his place, having had to spend 17 years waiting to be either cleared or executed, when there is strong evidence that he is innocent, with the seven witnesses who gave evidence against him having retracted their statements, and so on. We are aware of quite a few cases of a person being executed and his innocence being proved only afterwards. There are a lot of known cases where people are given the death penalty but avoid execution owing to the discovery of new evidence that proves they are not guilty of the crime.
Therefore, today we are once again calling on all the countries of the world in which the death penalty is still used to take immediate measures to abolish it. Today we are making our position against the death penalty clear, standing by a real person and pleading with the relevant US courts to reinvestigate the case of Troy Davis and pass a more lenient sentence instead of the death penalty.
In my opinion, supporting a real person, trying to protect him from being executed, even if he has made a huge mistake, is the best way to make our position on the necessity of abolishing the death penalty absolutely clear.
Mr President, the first human right is the sanctity of life. The death penalty is the most disrespectful of all the instances of contempt for dignity, civilisation and progress. Right now, at this precise moment, when we are breathing and speaking freely, one man, Troy Davis, is locked up in a cell, counting the minutes left of his life. He has been on death row for more than 15 years and has always denied committing the crime he was accused of. Some of those who testified against him have recanted or contradicted themselves in their statements, which were obtained under police coercion. There is no clear, objective and convincing evidence in this case. The application of the death penalty to Troy Davis by the authorities of the State of Georgia runs completely counter to the moratorium on the death penalty adopted last December by the United Nations General Assembly.
Although the moratorium is not legally binding, it carries enormous moral and political significance. It is now up to the States who do not abide by it to review their policy with a view to abolishing the death penalty and respecting human rights in their entirety. The State of Georgia now has the opportunity with this case to give the most fundamental values of democracy the substance they deserve once again. Commissioner Louis Michel recently heard the President of Sudan himself, Omar al-Bashir, say that he would not hand over those who have been indicted for crimes against humanity to the International Criminal Court, just as the United States does not. The United States' example in these two areas is a disgrace, and we have to bring all means available to bear on the United States to show that we cannot accept this stance and the terrible example that is being set for the world in the field of human rights.
Therefore, as the resolution requests, it is vital that the Presidency of the European Union and the European Commission Delegation in Washington make representations so as to prevent Troy Davis' sentence being carried out and for the United States to effectively review its position on the death penalty.
on behalf of the PSE Group. - (PL) Mr President, in 2007 some 1 252 executions took place in the world, in 24 countries. The true number was undoubtedly higher. Of those executions, 88% were carried out in China, Iran, Saudi Arabia, Pakistan and the United States.
There are two matters I would like to raise in today's debate. Firstly, I disagree entirely with what was said by my fellow Member Mr Czarnecki, that this issue is the subject of differences within the European Union. That is not the case. I would like to remind Mr Czarnecki of the official stance taken in the Roman Catholic Church's doctrine, which was also the personal view of Pope John Paul II, who was against the use of the death penalty. It seems to me that that should be a very clear indication to Mr Czarnecki of the stance of the majority on this matter in EU countries.
The second matter is of course the ongoing situation linked to the situation of Troy Davis in the United States, on whom the death penalty is to be carried out. We must do all we can to suspend the execution of this death sentence and to enable a review process to take place, with a possible replacement by a life sentence if he is proven guilty.
(RO) Over 40 countries have given up the death penalty method since 1990 and, today, over 120 countries have legally prohibited such a penalty.
At the European level, under the European Convention on Human Rights, which comprises an article 2 on the right to life and protocol 6, article 1, "Abolition of the death penalty”, no one shall be either condemned to such penalty or executed.
Shocking statistics have been presented worldwide. Over 1591 people were executed in 2006; over 3861 people were sentenced to death in 55 countries.
I believe that no person has the right to take another human being's life. How could you take something that is not yours? According to my reasoning, I cannot even conceive something like that, especially since, in the countries using the death penalty, the number of serious crimes has not decreased thanks to such penalties.
We propose the replacement of the death penalty with the deprivation of liberty.
(PL) Mr President, our discussion must of course allude to one fundamental matter, and that is the sense in general terms, as well as the moral aspect, of such court verdicts as sentencing a person to death. One of the arguments that I think is very important in this discussion is doubt regarding whether someone who has been accused in an absolutely final way may be recognised as guilty of the deed with which he is charged. In any other situation there is always the potential to drop the verdict and return someone to normal life. In the case of the death sentence this potential does not exist. In view of this, besides the purely moral aspects, exceptionally important though they are, this legal aspect too must be taken into consideration. This is particularly the case in the instance we are discussing, where there are major doubts regarding the grounds for the charge.
(PL) Mr President, everyone should have the right to a fair trial. In this case, where there are many doubts about guilt, and seven witnesses have withdrawn their testimony, there is a need for the case to be re-heard. A further matter, which those who have risen before me have mentioned, is the problem of the irreversibility of the death sentence. If doubts exist, this is all the more reason for not applying such a punishment.
Mr President, I should like to take the opportunity provided by this debate to call for a moratorium on the death penalty for innocent unborn human beings. It is high time civilised countries discontinued the practice of abortion.
Member of the Commission. - Mr President, the European Union is firmly opposed to the use of the death penalty and actively works towards the abolition of capital punishment worldwide.
In countries that maintain the death penalty, the EU aims at the progressive restriction of its scope, as well as at the establishment of a moratorium so as to eliminate the death penalty completely.
The Guidelines to EU Policy Towards Third Countries on the Death Penalty, adopted in 1998 and revised in 2008, set out the framework for EU action. They include declarations or demarches in international fora and towards third countries, including the United States of America.
As regards the USA, the EU is deeply concerned about the resumption of executions since the lifting of the de facto moratorium on the death penalty in May.
We have repeatedly urged the US Government to reintroduce a moratorium on the death penalty at Federal level and we hope that the United States will consider abolishing the death penalty by law in the foreseeable future.
We take note of Parliament's motion for a resolution regarding the individual case of Mr Troy Davis. We have intelligence from our Washington Delegation that the Governor of Georgia has not yet signed the execution order and that he is apparently in no hurry to do so.
The Commission, along with EU Member States and the Presidency, will of course follow this case very closely.
The debate is closed.
The vote will take place at the end of the debates.
Mr President, reference was made to me earlier by Mr Matsakis and I wanted to respond to it. I did not want to abuse the catch-the-eye system on a different debate, which was an important issue on the death penalty. But I think he made reference to my not understanding the system of urgencies. I would just like to say, for the record, that I have been involved in a number of urgencies and I would say that it is the least transparent and open system we have.
Of course in my group we have a debate about it, but urgencies are only agreed on the Thursday before Strasbourg and there is an hour-long meeting on the Tuesday before, where urgencies are quickly cobbled together.
I think that some of these issues are not urgent and should be properly debated in this Parliament to maintain its credibility.